DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Mr. Matthew Frontz on 12 February 2021.
The application has been amended as follows:

19. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the one or more interactive video feeds[§.] is from a controllable camera controllable by the user interaction inputs based on the interactive video option corresponding to the live video feed.

20. (Currently Amended) The non-transitory computer-readable medium of claim 16, where the one or more interactive video feeds is from an electronic device at a physical premises of the selected suitable target location.

Allowable Subject Matter
Claims 1-24 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

 (US PGPUB#2013/0027227) in view of Hillier (US #2013/0210393) further in view of Rosenberg (US #2006/0186197) and Hymel et al. (US #2012/0052880), Ewart et al. (US #2006/0190309), and Roa et al. (US #2012/0059729) fails to teach a computer-implemented method for real-time interaction with a target location, the method comprising:
receiving a search request containing one or more parameters for filtering a plurality of target locations;
based at least in part on the received search request, generating a list of suitable target locations, where the suitable target locations comprise a filtered subset of the plurality of target locations;
providing a first user interface displaying the list of suitable target locations, where, in response to identifying one or more interactive video feeds associated with a given suitable target location, the first user interface further displays a graphical indication of interactive video availability for the given suitable target location;
receiving, from the first user interface, an identification of a selected suitable target location with interactive video availability;
transmitting a request to the selected suitable target location, for  the one or more interactive video feeds. associated with the selected suitable target location;
receiving the one or more interactive video feeds associated with the selected suitable target location;
transmitting the one or more received interactive video feeds to a second user interface, wherein the second user interface displays an interactive video option corresponding to each received interactive video feed;

receiving a transaction request generated based on the selected interactive video option.
These limitations, in combination with the remaining limitations of independent claims 1, 8, and 16 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651